           Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 1 of 10


 1   TRI HUYNH
     4015 134th Avenue. S.E.
 2   Bellevue, WA 98006
     trimhuynh@outlook.com
 3
     Plaintiff, proceeding pro se
 4
     GIBSON, DUNN & CRUTCHER LLP
 5   THEODORE J. BOUTROUS, JR., SBN 132099
       tboutrous@gibsondunn.com
 6   RACHEL S. BRASS, SBN 219301
       rbrass@gibsondunn.com
 7   Gibson, Dunn & Crutcher LLP
     555 Mission Street, Suite 3000
 8   San Francisco, CA 94105-0921
     Telephone: 415.393.8200
 9   Facsimile: 415.393.8306
10   EUGENE SCALIA, SBN 151540
       escalia@gibsondunn.com
11
     RYAN STEWART (pro hac vice)
12     rstewart@gibsondunn.com
     Gibson, Dunn & Crutcher LLP
13   1050 Connecticut Avenue, N.W.
     Washington, DC 20036-5306
14   Telephone: 202.955.8500
     Facsimile: 202.530.9606
15
16   Attorneys for Defendants,
          WALMART INC.
17        WAL-MART ASSOCIATES, INC.
          WAL-MART.COM USA, LLC
18                                  UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
20   TRI HUYNH,                                 )   Case No. 3:18-cv-01631-VC
21                                              )
                            Plaintiff,          )   JOINT DISCOVERY LETTER REGARDING
22                                              )   PLAINTIFF’S RESPONSES AND
            v.                                  )   OBJECTIONS TO DEFENDANTS’ SECOND
23                                              )   REQUESTS FOR PRODUCTION
     WAL-MART STORES, INC., a Delaware          )
24   Corporation; WAL-MART ASSOCIATES,          )   District Judge: Hon. Vince Chhabria
     INC., a Delaware Corporation; WAL-         )   Magistrate Judge: Hon. Sallie Kim
25   MART.COM, INC., a Delaware Corporation;    )
     and DOES 1 through 50, inclusive.          )
26                                              )
                            Defendants.         )
27                                              )

28


     JOINT DISCOVERY LETTER                                            CASE NO. 3:18-CV-01631-VC
            Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 2 of 10


 1           Pursuant to the Standing Order for Magistrate Judge Sallie Kim, this joint discovery letter ad-

 2   dresses the Parties’ disputes related to Plaintiff’s Responses and Objections to Defendants Walmart

 3   Inc. (formerly known as “Wal-Mart Stores, Inc.”), Wal-Mart Associates, Inc., and Wal-Mart.com USA

 4   LLC’s (collectively, “Defendants” or “Walmart”) Second Requests for Production. The Parties met

 5   and conferred telephonically on May 14, 2019. Following the May 14, 2019 call, Plaintiff requested

 6   additional time to consider his position; on May 17, 2019, Plaintiff informed Defendants that he was

 7   standing on his written objections and would not produce responsive documents. Accordingly, the

 8   parties were unable to resolve this dispute. By signing below, the Parties attest that they have complied

 9   with Section 9 of the Northern District’s Guidelines for Professional Conduct regarding discovery prior

10   to filing this joint letter.

11   DATED: May 24, 2019                                 Tri Huynh
12
13                                                       By:     /s/ Tri Huynh
                                                                 Tri Huynh
14                                                               Plaintiff, proceeding pro se
15
16
                                                         Gibson, Dunn & Crutcher LLP
17
18                                                       By:     /s/ Rachel S. Brass
                                                                 Rachel S. Brass
19                                                               Attorneys for Defendants Walmart, Inc.,
                                                                 Wal-Mart Associates, Inc., and
20                                                               Wal-Mart.com USA, LLC
21
                                        ATTORNEY ATTESTATION
22
             I, Rachel S. Brass, am the ECF User whose ID and password are being used to file this JOINT
23
     DISCOVERY LETTER REGARDING PLAINTIFF’S RESPONSES TO DEFENDANTS’ SEC-
24
     OND REQUESTS FOR PRODUCTION. In compliance with N.D. Cal. L.R. 5-1(i)(3), I hereby
25
     attest that the concurrence in the filing of the document has been obtained from the other signatory.
26
27                                                         By:     /s/ Rachel S. Brass
                                                                   Rachel S. Brass
28

                                                       -i-
     JOINT DISCOVERY LETTER                                                     CASE NO. 3:18-CV-01631-VC
            Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 3 of 10


 1   I.      NATURE OF THE DISPUTE

 2           Plaintiff Tri Huynh (“Plaintiff”) alleges that he was subjected to disability discrimination, whis-

 3   tleblower retaliation, and wrongful termination and suffered various damages, including emotional

 4   harm, because of Defendants’ alleged conduct. Dkt. 8, First Amended Complaint (“FAC”). At issue

 5   here is Plaintiff’s refusal to produce any documents responsive to Defendants’ Second Requests for

 6   Production (the “Requests”) (Ex. A.). The Requests seek documents related to Plaintiff’s prior em-

 7   ployment, namely Plaintiff’s allegations of illegal or unethical conduct by prior employers, his prior

 8   complaints of employment-based retaliation, prior whistleblower-type claims, and termination of em-

 9   ployment with Amazon, which employed Plaintiff before Walmart hired him. Plaintiff stated in his

10   Responses and Objections to the Requests (Ex. B.) that the discovery sought was irrelevant, and as-

11   serted on the May 14, 2019 meet and confer call that he owed a duty of confidentiality to Amazon that

12   prevents him from producing documents related to his employment there.

13           Walmart deposed Plaintiff on May 20, 2019. A Settlement Conference with Magistrate Judge

14   Laurel Beeler is set for June 12, 2019. Fact discovery closes on July 19, 2019. The final pretrial

15   conference is set for January 27, 2020, and trial is scheduled for February 10, 2020. See Dkt. 51.

16   II.     DEFENDANTS’ POSITION

17           The allegations Plaintiff makes in this case are serious. During the course of discovery, De-

18   fendants have uncovered evidence that he previously made strikingly similar allegations against his

19   immediately prior employer, Amazon.com. That revelation—the basis of the Requests—makes the

20   discovery sought unquestionably relevant; there is no legitimate basis for Plaintiff’s refusal to produce

21   responsive documents. Instead, his apparent pattern of responding to workplace discipline or potential

22   termination by going on the offensive and accusing his employers of wrongdoing goes directly to Plain-

23   tiff’s credibility as a witness. It is no wonder then, that Plaintiff resists all discovery into these matters. 1

24           Defendants first learned about the circumstances surrounding Amazon.com’s termination of

25   Plaintiff’s employment through medical records produced by his treating physician, Dr. Mary Ann

26
     1
       Defendants do not directly respond to the spate of incorrect and factually baseless assertions with
27   which Plaintiff fills his response here other than to note that the fact he has responded to a legitimate
     discovery dispute by hurling accusations is consistent with his course of conduct at Walmart, and it
28   appears Amazon.com as well (where he responded to negative feedback by going on the offensive), as
     well as in this litigation, where he repeatedly responds to any discovery issue with a tit for tat response.

                                                          -1-
     JOINT DISCOVERY LETTER                                                          CASE NO. 3:18-CV-01631-VC
            Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 4 of 10


 1   Bolte. When Dr. Bolte first produced those records, statements regarding Amazon.com were redacted.

 2   During extensive written and telephonic meet and confers, Plaintiff steadfastly refused to produce those

 3   records in non-redacted form. Only after requiring Walmart to prepare and send its half of a joint letter

 4   brief pursuant to the Court’s standing order did Plaintiff relent and agree to produce the documents.

 5   When those records were produced, it was clear why Plaintiff had resisted their production: those doc-

 6   uments make clear that shortly after receiving a negative performance review at Amazon.com, Plaintiff

 7   wrote to Jeff Bezos alleging he was being punished for blowing the whistle on purported misconduct.

 8          In light of that information, and in order to have this discovery for Plaintiff’s deposition, De-

 9   fendants served tailored Second Requests for Production seeking all documents related to 1) Plaintiff’s

10   allegations of employment-related retaliation against any other person, 2) documents related to alleged

11   Sarbanes-Oxley violations, antitrust violations, securities law violations, or violations of any other law

12   by Plaintiff’s former employers, 3) allegations of employment-related ethical violations Plaintiff made

13   against any other person, and 4) documents related to his termination by Amazon.com. On May 13,

14   2019, Plaintiff responded, refusing to produce any documents whatsoever on relevance grounds.

15          With Plaintiff’s deposition imminent, Defendants sent a letter citing cases from the Northern

16   District of California requiring production of similar documents under similar circumstances. In that

17   letter, Defendants explained that there was no legal basis for Plaintiff’s position, and that Defendants

18   would seek not only production of the documents, but additional deposition-related relief if Plaintiff

19   stood on his objections. Plaintiff responded with an email stating that the fact that Defendants had

20   objected to certain of his unrelated discovery requests on the basis of relevance was the basis for his

21   objection. On May 15, the parties met and conferred by telephone. During that call, Plaintiff explained

22   that the discovery sought was irrelevant and protected by disclosure because it contained Ama-

23   zon.com’s competitively sensitive information. Defendants explained, as they had when Plaintiff made

24   the same argument as to Dr. Bolte’s records, that any potential confidentiality concerns could be ad-

25   dressed by the Protective Order entered in this matter, including by an Attorneys’ Eyes Only designa-

26   tion. To that end, Defendants directed Plaintiff to April 4, 2019 correspondence responding to those

27   same arguments. Defendants also explained that the fact they had objected to certain of Plaintiff’s

28   discovery requests was not a proper basis for his refusal to produce responsive documents, but agreed


                                                       -2-
     JOINT DISCOVERY LETTER                                                     CASE NO. 3:18-CV-01631-VC
            Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 5 of 10


 1   to separately address whatever concerns Plaintiff had regarding that discovery. After further consider-

 2   ing the issue, on May 17, 2019, Plaintiff confirmed his refusal to produce responsive documents.

 3                                                ARGUMENT

 4          Documents responsive to the Requests at issue here go directly to the heart of the claims Plain-

 5   tiff is pursuing here, including his credibility, a potential after-acquired evidence defense, and his dam-

 6   ages claims. Plaintiff has no plausible justification for refusing to produce them; as a result, Defend-

 7   ants’ motion to compel should be granted.

 8          First, documents related to Plaintiff’s prior employment—including allegations of wrongdoing

 9   made against his prior employers—are probative of the veracity of the merits of Plaintiff’s claims here.

10   In Frazier v. Bed, Bath & Beyond, Inc., which concerned requests for prior employment records nearly

11   identical to those at issue here, the Court found such documents relevant under Federal Rule of Evi-

12   dence 404(b) and 406 and ordered production. Dkt. 10, 2011 WL 5854601, at *2 (N.D. Cal. Nov. 21,

13   2011). That is because such documents bore directly on whether the plaintiff had a history of alleging

14   mistreatment by his employers and the credibility of claims against his current employer. Id. at *1.

15   Similarly, in Dornell v. City of San Mateo, the Court held that personnel records from a plaintiff’s prior

16   employers were relevant to claims of employment discrimination and adverse treatment by a current

17   employer; specifically, the records were probative of whether the plaintiff had a pattern of complaining

18   about discrimination. Dkt. 30, 2013 WL 5443036, at *5 (N.D. Cal. Sept. 30, 2013). Here, unredacted

19   portions of a visit to Plaintiff’s psychiatrist in August 2013, when he was employed by Amazon.com,

20   indicate that Plaintiff was “quite upset” because he has “worked very hard for Amazon bringing in a

21   lot of money and helping out the company, but when he raised an ethical dilemma at work he has been

22   retaliated against.” Dr. Bolte’s records of November 6, 2013 visit also reference a draft letter written

23   by Plaintiff to Jeff Bezos detailing his allegations. Defendants should be permitted to probe the broader

24   context of the statement, as well as related statements elsewhere in the discovery record.

25          Second, the documents sought are relevant to an “after-acquired” evidence defense, which pro-

26   vides that a defendant may avoid certain categories of damages, such as back pay, by showing that the

27   plaintiff engaged in misconduct that would have subjected him to termination had the defendant known

28   of it during the plaintiff’s employment. See Rivera v. NIBCO, Inc., 364 F.3d 1057, 1071 (9th Cir.


                                                       -3-
     JOINT DISCOVERY LETTER                                                      CASE NO. 3:18-CV-01631-VC
            Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 6 of 10


 1   2004). Courts in this Circuit have held that “[f]ormer employment records are relevant to the after-

 2   acquired evidence defense available in Title VII employment discrimination cases.” See, e.g., First v.

 3   Kia of El Cajon, 2010 WL 3245778, at *1 (S.D. Cal. Aug. 17, 2010). Defendants are entitled to probe

 4   the full circumstances of Plaintiff’s termination by Amazon.com with respect to this defense.

 5          Third, the documents sought go to Plaintiff’s claimed emotional distress, punitive damages, and

 6   damages from lost wages, in that they help establish whether he suffered any emotional distress from

 7   his termination, see, e.g., Dornell, 2013 WL 5443036, at *4, as well as helping estimate any lost past

 8   or future income. See Romero v. Cal. Highway Patrol, 2007 WL 518987, at *1 (N.D. Cal. 2007)

 9   (employment records relevant to lost income). Other statements in Plaintiff’s medical records stating

10   that he is “distrustful of all corporations,” further reinforce Defendants’ arguments about relevance.

11          In response, Plaintiff makes certain arguments, none of which is correct. He purports to be

12   concerned that his documents contain Amazon.com’s commercially sensitive information. But any

13   such concerns are capable of redress through the Protective Order entered by Judge Chhabria in this

14   matter by producing the documents as “Confidential or “Attorneys’ Eyes Only.” Plaintiff’s dissatis-

15   faction with Defendants’ responses to his discovery is also not a basis upon which to refuse to produce

16   relevant discovery. See, e.g., Lindell v. Synthes USA et al., No. 1:11-CV-02053, 2013 WL 3146806,

17   at *4 (E.D. Cal. June 18, 2013). 2

18          There is no proper basis for Plaintiff’s refusal to produce responsive documents. Defendants

19   respectfully request an order compelling production of all documents responsive to Defendants’ Re-

20   quests no later than June 1, 2019, requiring Plaintiff to appear for a further deposition regarding those

21   documents, in San Francisco, in advance of the June 12 Settlement Conference, and allowing Defend-

22   ants an additional hour of deposition time to address documents responsive to the Requests.

23          Plaintiff’s Position:
24
25   2
         When Mr. Huynh left Walmart’s employment, he refused to return his Walmart computer, copied
         its contents, moved those documents onto his personal computer, commingling Walmart’s propri-
26       etary information with his own. After months of negotiation, Mr. Huynh determined that he would
         prefer to give all of his non-privileged documents to Walmart, rather than engage in a substantive
27       review of the hundreds of thousands of documents he had stolen. The Return of Assets Agreement
         between the parties provided that Plaintiff would withhold only documents of a purely personal
28       nature from production. Defendants disagree with Plaintiff’s characterization of the Bezos letter,
         which in any event was commingled with files from Plaintiff’s Walmart-issued laptop.

                                                      -4-
     JOINT DISCOVERY LETTER                                                    CASE NO. 3:18-CV-01631-VC
            Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 7 of 10


 1          Walmart agreed the allegations made by Plaintiff are serious because documents produced by

 2   Walmart indicated there were communications among Walmart’s Elites on the seriousness of Plain-

 3   tiff’s complaint. Additionally, Plaintiff believes these allegations are serious for three reasons: 1) They

 4   were made against a Fortune One Company with over half a trillion dollars in annual revenue, 2)

 5   Walmart’s Elites had committed fraud against shareholders, and 3) Walmart’s stock seemed to have

 6   appreciated by roughly 70% and its Market Capitalization by over $100 Billion during the alleged-

 7   misconduct period. To date, Walmart had not produced one shred of evidence that it had conducted a

 8   thorough investigation into Plaintiff’s allegations because Walmart leveraged the same playbook used

 9   in Mexico over a decade ago to cover up serious misconducts by Walmart’s Top Echelons.

10          The investigation into Plaintiff’s allegations was a phantom exercise done hurriedly by the local

11   business in San Bruno, CA (i.e. letting the fox guard the hen house) to sweep Walmart’s misconducts

12   under the rug in order to run out the 5 year statute of limitation clock to avoid potential civil and/or

13   criminal proceedings against the company in the future. Since Walmart were not able to prove that

14   Plaintiff’s allegations were unsubstantiated, Walmart resorted to character assassination against Plain-

15   tiff to silence him into submission. To achieve this, Walmart’s RFP SET TWO attempted to collect

16   information from Plaintiff’s previous employers, specifically Amazon which included Plaintiff’s email

17   to Jeff Bezos, to portrait that Plaintiff had a pattern of making unsubstantiated allegations against pre-

18   vious employers. Allegation made by Plaintiff against one company for the right reasons is not a pattern

19   at all for a career that has spanned over 30 years. Walmart falsely concluded that Plaintiff is not trust

20   worthy therefore his allegations against Walmart must be unsubstantiated.

21          However, the only piece of evidence that Walmart provided to prove that it did nothing wrong

22   was a self-serving statement made by Walmart’s lead spokesman, Greg Hitt, on March 15, 2018, “The

23   claims come from “a disgruntled former associate,” who was let go as part of a broader workforce

24   restructuring. We take allegations like this seriously and looked into them when they were brought to

25   our attention. The investigation found nothing to suggest that the company acted improperly.”. Para-

26   graph 64 in Plaintiff’s complaint discussed Walmart Marketplace assortment expansion (i.e. the total

27   # of Marketplace SKUs) “was being met, at least in part, by improperly sacrificing quality by lowering

28

                                                       -5-
     JOINT DISCOVERY LETTER                                                      CASE NO. 3:18-CV-01631-VC
            Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 8 of 10


 1   standards for product listings and then failing to properly monitor the “third-party” seller’s perfor-

 2   mance, and product listings, through a robust control system after the seller went live on Wal-Mart’s

 3   Marketplace”. After Plaintiff filed his civil complaint on 3/15/2018, Walmart began to made changes

 4   to rectify the seller and SKU quality issues raised by Plaintiff then disclosed them to the investing

 5   public as follow: 1) “With respect to the 3P side, we've been also -- at the same time, we're adding new

 6   merchants, we've also been culling merchants back that haven't been delivering an exceptional experi-

 7   ence. And so, we're really focused on making sure that each SKU that we sell and each merchant we

 8   bring onboard can deliver a great experience." Dough McMillon on 6/1/2018, and 2) “Moving over to

 9   the long tail, let's just start with marketplace. Marketplace, we were adding SKUs really fast if you

10   remember, it just got to like 70 million SKUs last year. We're adding so fast that we hadn't really kept

11   a very high bar in terms of the quality of the SKUs and quality of merchants on the site. So last year

12   we took a breather. We added more than 20 million SKUs to marketplace, but at the same time we took

13   down about an equal amount. So, the overall quantity didn't change but the quality did” Marc Lore, on

14   10/16/2018. Based on the above disclosures, the statement made by Greg Hitt on 3/15/18 was mis-

15   leading to the investing public, the SEC, and other governmental agencies as it is hard to imagine why

16   Walmart would go out of its way to rectify the seller and SKU quality issues raised by Plaintiff if his

17   allegations were found to be unsubstantiated.

18           It was hypocritical of Walmart to mislead this Court and requested Plaintiff to produce the Jeff

19   Bezos letter and documents regarding Plaintiff’s termination from Amazon when in fact Walmart had

20   violated the return of asset agreement it had signed with Plaintiff where Plaintiff agreed to send

21   Walmart the content of his personal lap top hard drive which includes both material he kept while

22   employed at Walmart to support his current claims as well as his personal files. Plaintiff specifically

23   put in an amendment to the asset return agreement to prevent Walmart from reading and using files

24   that are not Walmart’s Asset. Walmart not only looked at these files but actually brought a copy of

25   Plaintiff’s email to Jeff Bezos and other Amazon employment related documents to Plaintiff’s Depo-

26   sition on 5/20/2019 to question him. In summary, Plaintiff objects to Walmart’s RFP SET TWO on

27   the basis that it is irrelevant to the issues of fact and law relevant to the action.

28                                                      ARGUMENT


                                                         -6-
     JOINT DISCOVERY LETTER                                                        CASE NO. 3:18-CV-01631-VC
            Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 9 of 10


 1          Under Section 806 of Sarbanes-Oxley, which is codified at 18 U.S.C. § 1514A. Enacted in the

 2   wake of the Enron and Arthur Anderson scandals. The employee bears the initial burden of making a

 3   prima facie showing of retaliatory discrimination and must prove by a preponderance of the evidence

 4   that (1) he engaged in protected activity; (2) the employer knew that she engaged in the protected

 5   activity; (3) she/he suffered an unfavorable personnel action; and (4) the protected activity was a con-

 6   tributing factor in the unfavorable action.”

 7          Walmart’s RFP SET TWO seeks information and documents related to Plaintiff’s allegations

 8   against Amazon for ethical violations, and antitrust violations as well as Plaintiff’s personnel file to

 9   portrait Plaintiff as not trust worthy and his allegations against Walmart are unsubstantiated i.e. Prong

10   #1 of Plaintiff’s prima facie is not defensible, and Prong #4 of Plaintiff’s prima facie should be over-

11   turned because of his poor job performance at Amazon (although, Walmart refused to conduct a per-

12   formance appraisal for Plaintiff in 2016 prior to his termination). Walmart’s arguments are flaw on

13   Prong #1 because Plaintiff only needs to show that he reasonably believes Walmart had violated the

14   law(s), and on Prong #4, Plaintiff needs to prove his protected activity was a contributing factor in his

15   termination. However, for the avoidance of doubt, Plaintiff has proved below that Walmart’s Elites

16   have committed fraud against shareholders based on publicly available information. There are two

17   sources of product listings on Walmart.com. The first came from Walmart.com own products (also

18   known as first party/1P) and the second came from third-party sellers also known as 3P/Marketplace.

19   Marketplace sellers listed their products on Walmart.com and pay Walmart a commission fee for each

20   customer order sold. Marketplace typically provided a significantly higher profit margin for Walmart

21   than 1P/Walmart.com own products since they lacked the overhead and loss risks for Walmart. On

22   10/6/16, Brett Biggs, Walmart’s CFO, stated “We'll also focus on accelerating ecommerce growth.

23   Now this includes Marketplace, which can benefit the profitability mix of the e-commerce business.”.

24          It is material when Walmart’s Top Echelons made misleading statements regarding the total

25   number of SKUs/Products on Walmart Marketplace as it would influence the judgement of a reasona-

26   ble investor. Analyst investment reports issued during the misstatement period often cited Walmart’s

27   inflated total number of Marketplace SKUs as a basis for their favorable views of Walmart and one of

28   the key reasons for their recommendations of Walmart’s stock to investors.


                                                      -7-
     JOINT DISCOVERY LETTER                                                    CASE NO. 3:18-CV-01631-VC
           Case 3:18-cv-01631-VC Document 69 Filed 05/24/19 Page 10 of 10


 1          The FY16 10K report stated “Walmart.com experiences on average 85 million unique visits a

 2   month and offers access to approximately 8 Mil SKUs at beginning of the year. Paragraph 62 in the

 3   complaint stated Marketplace had 6.2 Mil SKUs at beginning of year (Lore and McMillon were on the

 4   email update). This implied that 1P had 1.8 Mil SKUs. However, on the Q2 FY17 conference call

 5   Dough McMillon stated Marketplace had 8 Mil SKUs at beginning of year. It appeared he had mis-

 6   leadingly classified 1P SKUs as Marketplace to inflate the total # of Marketplace SKUs by 1.8 Mil.

 7          On 10/6/2016, Lore said "There's 20 million products on walmart.com.”. Paragraph 62 in the

 8   complaint stated Walmart Marketplace had 16.5 Mil SKUs in early Oct 2016 (Lore and McMillon were

 9   on the email update). This implied 1P had roughly 3.5 Mil SKUs. On 10/6/2016, Dough McMillon said

10   “Here in October, we have 20 million items on the Marketplace". It appeared that Mr. McMillon had

11   misleadingly classified 1P SKUs as Marketplace to inflate the total # of Marketplace SKUs by 3.5 Mil.

12          In summary, Walmart’s Elites have made misleading statements to the investing public regard-

13   ing the total number of Marketplace SKUs (knowing that investors and investment analysts relied on

14   this metric to make investment decisions) by 1) Misleadingly classified 1P SKUs as Marketplace, and

15   2) Stuffed its catalog with low quality products from low quality sellers (see page 5 and 6).

16          Walmart’s Top Echelons terminated Plaintiff’s employment to conceal the facts that they had

17   committed fraud against shareholders and failed to fulfill their fiduciary duties to shareholders to per-

18   petuate their “Fat Pay” package with hundreds of millions of dollars in stock and cash compensation.

19   In FY18, Dough McMillion was paid 1,188 times as much as a median salary employee at Walmart.

20          According to Walmart’s Annual Report filed with the SEC, Walmart paid Marc Lore 18% in

21   cash and 82% in Walmart’s stocks (3.55 Million shares) vested over five years for his ownership stake

22   in Jet.com. At today’s stock price of $101.5/share, Marc Lore’s Walmart stock holding valued at over

23   $350 million dollars. This was precisely the reason why Marc Lore didn’t expand the investigation into

24   Plaintiff’s complaint after he received Plaintiff’s email complaint at 8:00 AM on 1/4/2017 despite the

25   serious allegations. At 4:40 PM on the same day, Plaintiff received an out-of-the blue email from

26   Walmart stated “investigation is now complete, and appropriate action has been taken in response to

27   your concerns.” Marc Lore stands to lose hundreds of millions of dollars if Walmart’s investigation

28   substantiated Plaintiff’s allegations and he was to be terminated by Walmart for cause.


                                                      -8-
     JOINT DISCOVERY LETTER                                                    CASE NO. 3:18-CV-01631-VC
